April 26, 2011 Securities and Exchange Commission treet, NE Washington, D.C.20002 Re: Post-Effective Amendment No.42 to the Registration Statement on FormN-1A of The Wright Managed Equity Trust (the “Trust”) File Nos.2-78047; 811-3489 (“PEAno.42”) Dear Gentlemen: Wilmer Cutler Pickering Hale and Dorr LLP hereby consents to the incorporation by reference into PEA no.42 of its opinion, dated April7,1998, filed with the Securities and Exchange Commission on April29,1998, as exhibit no.10 to post-effective amendment no.23 to the Trust’s registration statement on FormN-1A. This consent may not be used for any purpose other than as set forth above without our further consent. Very truly yours, WILMER CUTLER PICKERING HALE AND DORR LLP By: /s/ Leonard A. Pierce Leonard A. Pierce, Esq., a Partner
